Citation Nr: 0322269	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-34 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial disability rating greater than 
10 percent for hepatitis A.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from June 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO granted service connection for hepatitis A and awarded 
a 10 percent evaluation to this disability, effective from 
October 17, 1996.  Following receipt of notification of the 
decision, the veteran perfected a timely appeal with respect 
to the initial rating assigned to his hepatitis A.  

In November 2002, the Board determined that the veteran's 
initial rating claim required further development consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  Based upon this 
conclusion, the Board undertook evidentiary development with 
regard to this issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's initial rating claim 
for his service-connected hepatitis A pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Significantly, however, in a recent decision, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), 
including 38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the 
veteran and his or her representative/attorney of the 
evidence obtained as a result of Board development and the 
opportunity to respond).  See also, 38 C.F.R. § 20.903.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Pursuant to this recent 
decision, the Federal Circuit Court explained that the proper 
procedure is to allow the RO an opportunity to review in the 
first instance the evidence procured as a result of Board 
development.  Id.  

In this regard, the Board notes that the schedular criteria 
by which liver disorders, including hepatitis, are rated 
changed during the pendency of the veteran's appeal.  The new 
criteria became effective on July 2, 2001.  See 66 Fed. Reg. 
29,488 (May 31, 2001) (codified at 38 C.F.R. § 4.114, 
Diagnostic Code 7345).  Therefore, adjudication of a claim of 
entitlement to an initial disability evaluation greater than 
10 percent for hepatitis A must include consideration of both 
the old criteria and from the effective date of the new 
criteria.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

The RO should re-adjudicate the issue of 
entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected hepatitis A.  In so 
doing, the RO should consider both the 
old and new rating criteria for this 
disorder.  See, 38 C.F.R. § 4.114, 
Diagnostic Code 7345, effective prior to, 
and since July 2, 2001.  

Furthermore, the RO's consideration of 
referring the veteran's claim for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2002) must be documented 
on readjudication.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last supplement 
statement of the case in May 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran also has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



